Citation Nr: 0033376	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than July 29, 1997, 
for a grant of service connection for chronic L4-5 lumbar 
sensory radiculopathy due to intervertebral disc displacement 
resulting in focal lumbar stenosis secondary to service-
connected residuals of a shrapnel wound of the right lower 
leg.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  He participated in a number of campaigns in 
the European Theater of Operations and was wounded in action 
in the Battle of the Bulge (Ardennes), for which he received 
the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied a claim of entitlement to an 
earlier effective date for a grant of service connection for 
chronic L4-5 lumbar sensory radiculopathy due to 
intervertebral disc displacement resulting in focal lumbar 
stenosis secondary to service-connected residuals of a 
shrapnel wound of the right lower leg.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
shrapnel wound of the right lower leg was received on 
December 22, 1994.  

2.  On January 8, 1998, the veteran submitted an informal 
claim for service connection for chronic L4-5 lumbar sensory 
radiculopathy due to intervertebral disc displacement 
resulting in focal lumbar stenosis secondary to his shrapnel 
wound of the right leg; included with the claim was a medical 
report showing that the low back disability with 
radiculopathy was initially diagnosed following a visit to a 
private physician on July 29, 1997.  

3.  A rating decision dated in July 1998 granted service 
connection for a scar, residual of a shrapnel wound of the 
right leg, effective from December 22, 1994.  

4.  A rating decision dated in November 1998 granted service 
connection for chronic L4-5 lumbar sensory radiculopathy due 
to intervertebral disc displacement resulting in focal lumbar 
stenosis secondary to service-connected disability 
reclassified as status post shrapnel wound of the right lower 
leg; the effective date of the grant of secondary service 
connection was established as January 5, 1998.  

5.  A rating decision dated in March 1999 changed the 
effective date of the grant of secondary service connection 
to July 29, 1997, the date of the initial visit to a private 
physician that culminated in a diagnosis of chronic L4-5 
lumbar sensory radiculopathy due to intervertebral disc 
displacement resulting in focal lumbar stenosis.  


CONCLUSION OF LAW

An effective date earlier than July 29, 1997, for a grant of 
service connection for chronic L4-5 lumbar sensory 
radiculopathy due to intervertebral disc displacement 
resulting in focal lumbar stenosis secondary to service-
connected residuals of a shrapnel wound of the right lower 
leg is not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.310(a), 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran's initial claim for service 
connection for residuals of a shrapnel wound of the right 
lower leg was received on December 22, 1994.  In January 
1998, during the pendency of this claim, he submitted an 
informal claim for service connection for chronic L4-5 lumbar 
sensory radiculopathy due to intervertebral disc displacement 
resulting in focal lumbar stenosis.  Included with his 
informal claim was a private medical report showing that the 
low back disability resulted from the shrapnel wound of the 
right leg that he had sustained during the Battle of the 
Bulge in World War II.  The private medical report shows that 
the veteran was initially seen on July 29, 1997, and that the 
etiological relationship documented in the report was not 
explored until then.  

A rating decision dated in July 1998 granted service 
connection for a residual scar of a shrapnel wound of the 
right leg, effective from December 22, 1994.  A rating 
decision dated the following November granted service 
connection for chronic L4-5 lumbar sensory radiculopathy due 
to intervertebral disc displacement resulting in focal lumbar 
stenosis secondary to the service-connected disability that 
was now classified as status post shrapnel wound of the right 
lower leg; the effective date for the grant of secondary 
service connection was established as January 5, 1998, the 
date of receipt of the informal claim.  

A rating decision dated in March 1999, however, changed the 
effective date of the grant of secondary service connection 
to July 29, 1997, the date of the initial visit leading to 
the diagnosis of chronic L4-5 lumbar sensory radiculopathy 
due to intervertebral disc displacement resulting in focal 
lumbar stenosis and the determination of an etiologic 
relationship between that disorder and the service-incurred 
right lower leg wound.  The RO reasoned that since the 
secondary condition is considered a part of the original 
condition under the provisions of 38 C.F.R. § 3.310(a), and 
since evidence was received establishing entitlement before 
the prior claim was finally adjudicated, secondary service 
connection should be established from the date entitlement 
arose - July 29, 1997 - the earliest date that it was 
factually shown by the evidence of record that the claimed 
secondary condition existed.  

The veteran, on the other hand, maintains that the effective 
date for the grant of service connection for the secondary 
condition should be the date of receipt of the original claim 
for service connection for his right lower leg shrapnel 
wound, which, he points out, he continuously prosecuted from 
date of its receipt by VA.  He reasons that under VA 
regulations, he had a pending claim when he submitted his 
informal claim for secondary service connection and medical 
evidence in support thereof in January 1998; that disability 
that is proximately due to a service-connected disability 
must be service connected and that when it is, it is 
considered part of the original condition; and that it 
therefore follows that the effective date of the grant of 
secondary service connection should be the same as the 
effective date established for the primary disability, 
residuals of a shrapnel wound of the right lower leg.  He 
also contends that the secondary condition did not just 
happen overnight but was caused by many years of an altered 
gait due to the right leg shrapnel wound, which in turn 
caused biomechanical stress on his low back compounded by an 
accumulated degenerative process.  In effect, he contends 
that the secondary condition was part and parcel of the 
original condition and that it follows that entitlement to 
combined benefits for both should be established from the 
date of receipt of his original claim in December 1994.  

Except as provided otherwise, the effective date of a grant 
of service connection based on an original claim is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The Board notes that the veteran in statements received prior 
to the medical evidence offered in January 1998 did not 
mention his low back or attempt to relate any pain of the 
right lower extremity to any low back disorder.  He did not 
identify any benefit sought other than service connection for 
residuals of a shrapnel wound of the right leg and associated 
the pain in his right leg with his old war wound.  In his 
original formal claim for compensation benefits, received in 
December 1994, the veteran described the nature of the 
disability for which his claim was made as follows:  "During 
past two years cannot walk or stand on right leg for extended 
period(s) of time.  Leg hurts or becomes numb."  He further 
described the nature of his injury as follows:  "Shrapnel 
Wound, Right Lower Leg."  

In statements dated in August and November 1995, and in 
December 1996, the veteran noted that the war wound appeared 
to lie dormant for many years until the last three years, 
when he experienced severe pains in the right leg while 
standing or walking for only moderate periods of time.  He 
reported that he went to his family physician and was told, 
on examination, that the pains were probably related to his 
old shrapnel injury.  

Although the veteran contends that his low back disability 
with radiculopathy did not just happen overnight but had been 
developing for years, the fact remains that he did not file a 
specific claim for service connection for this disability 
until January 1998.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (a written claim must be filed in order for 
any type of VA benefit to accrue or be paid).  It is the 
"unequivocal command" of 38 U.S.C.A. § 5110(a) that the 
effective date of benefits cannot be earlier than the filing 
of an application therefor.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 1270 
(2000).  Although any communication or action indicating an 
intent to apply for one or more benefits administered by VA 
"may be considered an informal claim," 38 C.F.R. 
§ 3.155(a), even an informal claim must identify the benefit 
sought.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (Court's 
emphasis).  Moreover, the mere presence of medical evidence 
in the record showing the existence of the claimed condition 
does not establish an intent on the part of the veteran to 
seek service connection for the condition.  Id. at 35.  

The veteran relies on a provision of 38 C.F.R. § 3.310(a) 
that states that when secondary service connection is 
established, the secondary condition shall be considered a 
part of the original condition.  The predecessor regulation 
to 38 C.F.R. § 3.310(a) was added to VA regulations in 1930 
but did not, at that time, contain the provision that the 
veteran now relies on.  That provision was added in 1933, 
when the regulation provided as follows:  

Disability which is proximately due to or 
the result of a properly service[-
]connected disease or injury is 
pensionable, unless such disability is 
shown to be the result of a non-service[-
]connected intervening cause.  When 
service connection is thus established 
for a secondary condition, the secondary 
condition will be considered a part of 
the original condition for all purposes, 
i.e., for determinations regarding rights 
on account of combat, etc.  

VA Regulation No. 3(a), Inst. 1, effective June 24, 1933.  

The second sentence quoted above was revised in 1936 to 
delete the language following the word "purposes" but was 
otherwise unchanged.  In February 1961, the second sentence 
was further revised to delete the phrase "for all 
purposes."  

This provision is not a model of clarity, but its regulatory 
history tends to support the contention of the veteran.  
However, that does not conclude the matter, since the 
establishment of effective dates for VA benefits is governed 
by statutes enacted by Congress.  The controlling law here 
is, as noted above, 38 U.S.C.A. § 5110(a).  The language of 
that statute that applies to, and is dispositive of this 
case, has been on the books since 1958.  See Pub. L. No. 85-
857, 72 Stat. 1105, 1226, § 3010, effective September 2, 
1958.  To the extent that the language of 38 C.F.R. § 
3.310(a) on which the veteran depends is inconsistent with 
the provisions of the statute governing the grant of an 
effective date in this case, his appeal must fail.  See Brown 
v. Gardner, 513 U.S. 115 (1994) (voiding VA regulation 
inconsistent with the plain language of the statute under 
which it was promulgated).  

However, even if the veteran's claim for service connection 
were deemed to encompass his claim for secondary service 
connection, he cannot prevail.  This is because the condition 
for which secondary service connection was sought was not 
shown to be present by competent medical evidence prior to 
July 29, 1997.  Indeed, a statement from J. G. B, M.D., dated 
in November 1995, indicates that the veteran had been under 
his care for the previous three years and that since May 
1993, he had been complaining of pain and discomfort in the 
right calf while standing or walking.  However, on 
examination, apart from some tenderness in the calf muscles 
on the right side, there were no abnormal findings.  A 
neurologic examination was within normal limits, and there 
was no evidence of arthritis in the joints of that limb.  It 
was only beginning in July 1997, when the veteran was 
initially seen and evaluated by Dr. R., a board certified 
rheumatologist, that his secondary condition was diagnosed 
and related to his wartime right leg wound.  

As noted above, the effective date for a grant of service 
connection in this case is the later of the date of receipt 
of the claim or the date entitlement arose.  Entitlement to 
secondary service connection for the low back disability with 
radiculopathy could not have arisen prior to its diagnosis 
and medical opinion attributing it to the service-connected 
shrapnel wound of the right leg, the bases for the grant of 
service connection.  Moreover, the veteran, as a lay person 
without appropriate medical training or expertise, is not 
competent under the law to render a diagnosis or to offer an 
expert medical opinion attributing a disability to service-
connected disease or injury.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Under these circumstances, the Board must conclude that an 
earlier effective date for the grant of secondary service 
connection is not warranted in this case.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An effective date earlier than July 29, 1997, for a grant of 
service connection for chronic L4-5 lumbar sensory 
radiculopathy due to intervertebral disc displacement 
resulting in focal lumbar stenosis secondary to service-
connected residuals of a shrapnel wound of the right lower 
leg, is denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals


 

